DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-10, 12, 14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,510,644. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.  (italics indicated cited reference)

1. A method comprising:
forming a redistribution structure over a carrier, wherein the redistribution structure comprises:
	forming a redistribution structure over a carrier, wherein the redistribution structure comprises


a plurality of dielectric layers;
	dielectric layers

a plurality of redistribution lines extending into the plurality of dielectric layers,
	redistribution lines extending into the dielectric layers


wherein a redistribution line in the redistribution structure forms a first recess and a second recess, and the redistribution line comprises a first portion underlying the first recess, and second portions forming sidewalls of the first recess


bonding a device die to the redistribution lines;
bonding a device die to the redistribution lines

attaching a first solder region onto the redistribution line, wherein the first solder region extends into the first recess and is in contact with the bottom portion and the sidewall portions of the first recess; and
	attaching a conductive region onto the redistribution lines, wherein the conductive region extends into the first recess and is in contact with a top surface of the first portion and sidewall surfaces of the second portions of the first recess

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select solder as the conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

encapsulating the device die and the first solder region in an encapsulant.
encapsulating the device die and the conductive region in an encapsulating material

Pertaining to claim 3, see claim 1.
Pertaining to claim 4, see claim 2.
Pertaining to claim 5, see claim 3.
Pertaining to claim 6, see claim 4.
Pertaining to claim 8, see claim 1.
Pertaining to claim 9, see claim 7.
Pertaining to claim 10, see claim 15.
Pertaining to claim 12, see claims 15 and 16
Pertaining to claim 14, see claim 20.
Pertaining to claim 16, see claim 15.
Pertaining to claim 17, see claim 15.
Pertaining to claim 18, see claim 16.
Pertaining to claim 19, see claim 17.
Pertaining to claim 20, see claim 20.

Allowable Subject Matter

Claims, 7, 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        8/11/21